Citation Nr: 9921769	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-29 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

Entitlement to an earlier effective date of June 1946 for a 
total disability rating.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

On September 16, 1996, the appellant, the daughter and 
custodian of the veteran, was sent a letter notifying her 
that the request for a waiver of recovery of an overpayment 
of compensation, in the amount of $3,065 had been denied.  
She submitted a timely notice of disagreement.  The statement 
of the case was issued on April 23, 1997.  There is no record 
of a timely appeal being received, within the year following 
notice of the RO decision.  See 38 C.F.R. § 20.302(b) (1998).  
In April 1999, the RO wrote to the appellant and informed her 
that the issue was no longer in appellate status, as a timely 
appeal had not been received.  She was told that she could 
appeal the decision on timeliness; however, there is no 
record of a notice of disagreement on that issue.  In the 
absence of a timely appeal, the issue of entitlement to 
waiver of recovery of an overpayment of compensation is not 
within the jurisdiction of the Board.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  


FINDINGS OF FACT

1.  The veteran was release from active service in May 1945.  

2.  The veteran filed a claim for service connection for a 
nervous condition in July 1945.  

3.  The June 1946 VA examination resulted in diagnoses of 
psychoneurosis, conversion hysteria; uncinariasis, 
intestinal, Necator Americanus; and Schistosomiasis, 
intestinal, S. Mansoni.  

4.  September 1946 and January 1947 ratings decisions denied 
the veteran's claims.  He appealed.  

5.  In March 1947, the Board determined that the veteran did 
not have current identifiable residuals of left facial 
paralysis.  It was also determined that the veteran did not 
have a neuropsychiatric condition or a gastrointestinal 
disorder as a result of his military service.  

6.  In April 1973, the Board determined that there was no 
obvious error in the March 1947 Board decision and that a new 
factual basis had been presented to warrant a grant of 
service connection for neuropsychiatric disability, variously 
diagnosed, including left facial nerve dysfunction and 
residuals and sequelae thereof.  Service connection for 
schizophrenia was subsequently granted, effective in 1972.

7.  The appellant has not alleged or presented evidence of 
clear and unmistakable error (CUE) in the Board's 1947 and 
1973 decisions.  She has not made a motion to revise those 
decisions.  


CONCLUSION OF LAW

The appellant has not claimed any legal basis for entitlement 
to an earlier effective date in June 1946 for a total 
disability rating.  38 U.S.C.A. §§ 5107, 5110 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran has been permanently 
and totally disabled as a result of his psychiatric disorder 
since his discharge from service in 1945.  The veteran 
originally filed a claim for service connection for a nervous 
condition in July 1945.  A VA examination in June 1946 
resulted in diagnoses of psychoneurosis, conversion hysteria; 
uncinariasis, intestinal, Necator Americanus; and 
Schistosomiasis, intestinal, S. Mansoni.  Ratings decisions 
in September 1946 and January 1947 denied the veteran's 
claims.  He appealed to the Board.  In March 1947, the Board 
determined that the veteran did not have current identifiable 
residuals of left facial paralysis.  It was also determined 
that the veteran did not have a neuropsychiatric condition or 
a gastrointestinal disorder as a result of his military 
service.  In April 1973, the Board determined that there was 
no obvious error in the March 1947 Board decision and that a 
new factual basis had been presented to warrant a grant of 
service connection for neuropsychiatric disability, variously 
diagnosed, including left facial nerve dysfunction and 
residuals and sequelae thereof.  Service connection for 
schizophrenia was subsequently granted, effective in 1972.  

The March 1947 decision of the Board was final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  It could only be changed if the 
veteran submitted new and material evidence to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991).  

The effective date of an award based on a claim reopened 
after final adjudication will be no earlier than the date of 
receipt of the claim to reopen.  38 U.S.C.A. § 5110(a) (West 
1991).  


The appellant has contended that an earlier effective date 
should be granted in June 1946, when a psychiatric disability 
and parasitic infection were diagnosed.  However, the Board 
reviewed that evidence in 1947 and denied the claim and 
reviewed the evidence again in 1973 and determined that there 
was no error in the 1947 decision.  The Board decisions are 
final as to the evidence of record at that time and can only 
be changed based on new evidence, as was the case in the 1973 
grant by the Board.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Further, a rating action in May 1973 which 
effectuated the 1973 Board decision, assigned an effective 
date of April 21, 1972.  Unappealed rating decisions are also 
final in the absence of clear and unmistakable error.  
38 C.F.R. § 3.104, 3.105 (1998).  This rating decision was 
not appealed and there has been no allegation of error in 
this decision.  

There has been a recent change which allows the Board to 
revise decisions containing CUE.   Public Law 105-111.  
However, the appellant has not made a motion for revision of 
a Board decision on the basis of CUE.  The assertion that an 
earlier effective date should be assigned because a 
psychiatric diagnosis was made in 1946 does not identify any 
legal basis for an earlier effective date and the Board can 
not find any such basis.  Since there is no legal basis for 
the claim, it must be dismissed.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

This dismissal does not prevent the appellant from making a 
motion for revision of a Board decision under 38 C.F.R. 
§§ 20.1400-20.1411 (to be codified in 1999).  



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an earlier effective date in June 1946 for a 
total disability rating is dismissed.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

